Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 1 of 34            PageID #:
                                   4701



                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

 HELENA KRIZEK, Birth Mother              CIV. NO. 18-00293 JMS-WRP
 of BIANCA HELEN KRIZEK
 (DECEDENT),                              ORDER GRANTING IN PART AND
                                          DENYING IN PART DEFENDANTS THE
               Plaintiff,                 QUEEN’S MEDICAL CENTER, WENDY
       vs.                                W. HSU, M.D., AND HAO CHIH HO
                                          M.D.’S MOTION FOR SUMMARY
 QUEENS MEDICAL CENTER;                   JUDGMENT, ECF NO. 310.
 HAWAII RESIDENCY
 PROGRAM; DR. NOBUHIRO
 ARIYOSHI; DR. ITTIKORN
 SPANUCHART; DR. WENDY W.
 HSU; and DR. HAO CHIH HO,

                     Defendants.


   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS
   THE QUEEN’S MEDICAL CENTER, WENDY W. HSU, M.D., AND HAO
   CHIH HO M.D.’S MOTION FOR SUMMARY JUDGMENT, ECF NO. 310.

                                I. INTRODUCTION

              Before the court is a Motion for Summary Judgment brought by The

 Queen’s Medical Center (“QMC”), Wendy W. Hsu, M.D., and Hao Chih Ho, M.D.

 (collectively the “QMC Defendants”). ECF No. 310. Plaintiff Helena Krizek

 (“Plaintiff”) initiated this wrongful death lawsuit following the death of her adult

 daughter, Bianca Krizek (“Bianca”), while Bianca was hospitalized at QMC. The

 QMC Defendants contend they are entitled to summary judgment because Plaintiff
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 2 of 34                      PageID #:
                                   4702



 does not have sufficient admissible evidence to establish any purported negligence

 as to each QMC Defendant. For the foregoing reasons, the court GRANTS in part

 and DENIES in part QMC Defendants’ Motion for Summary Judgment.

                                    II. BACKGROUND

 A.     Factual Background1

                On December 28, 2015, at 3:43 p.m., Bianca was admitted to QMC’s

 Emergency Room (“ER”) “with a chief complaint of weakness x3 days, left leg

 pain, erythematous skin, chills, cough and nausea.” Dr. David Systrom’s Report,

 ECF No. 311-4 at PageID # 3404. Bianca had a history of several medical

 conditions, including alcoholism, cirrhosis, withdrawal seizures, hypokalemia,

 anorexia, severe protein energy malnutrition, and cellulitis. Id. At 11:50 p.m.,

 Bianca was assigned to the Medical Intensive Care Unit (“ICU”) with a

 “presumptive diagnosis of septic shock/severe sepsis due to cellulitis.” Id.

 Beginning around 8:00 a.m. on December 29, 2015, Bianca was recorded as

 exhibiting periods of confusion, which escalated throughout the day. Id. at PageID

 # 3405. She was later given a nasogastric feeding tube. Id. At approximately 8:55

        1
           At this summary judgment stage, the court sets forth the factual background construing
 the evidence in the light most favorable to Plaintiff where materially disputed. See, e.g., S.R.
 Nehad v. Browder, 929 F.3d 1125, 1132 (9th Cir. 2019) (reiterating that, at summary judgment,
 courts “view the facts in the light most favorable to the nonmoving party and draw all inferences
 in that party’s favor”) (citation omitted).



                                                 2
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 3 of 34            PageID #:
                                   4703



 p.m., Bianca was sedated and intubated. Id. She was then given a chest x-ray,

 which revealed “new airspace disease consistent with aspiration pneumonia.” Id.

 Bianca continued to decline over the next few weeks, losing renal function and

 brainstem reflexes. Id. She suffered cardiac arrest and passed away on February 5,

 2016, while still at QMC. Id.

             Bianca’s care team included a number of QMC doctors and nurses, as

 well as two resident physicians, Drs. Ariyoshi and Spanuchart. The residents were

 enrolled at the University of Hawaii John A. Burns School of Medicine (the

 “University”) and employed by the Hawaii Residency Programs, Inc. (“HRP”), a

 non-profit corporation affiliated with the University. See ECF No. 322-6 at

 PageID # 3605. The residents were on rotation at QMC as part of a joint training

 program established by QMC and the University pursuant to a 2011 Letter of

 Agreement and a 2014 Affiliation Agreement. ECF No. 322-3; ECF No. 322-5.

 Among other things, the Agreements delineate the responsibilities of the

 University, QMC, and HRP with respect to residents participating in the program.

 Per the Agreements, HRP employs the residents and provides them with financial

 support, health benefits, and medical malpractice insurance. ECF No. 322-3 at

 PageID ## 3545-46. The University, meanwhile, retains “authority for the

 oversight, conduct, and direction of the resident education programs within


                                          3
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 4 of 34                       PageID #:
                                   4704



 [QMC].” ECF No. 322-5 at PageID # 3596. And QMC is “responsible for

 providing appropriate teaching of the resident(s) along with the adequate

 supervision of the resident(s) during the course of their educational training.” ECF

 No. 322-3 at PageID # 3546.

 B.     Plaintiff’s Medical Expert Dr. David Systrom’s Opinions

                Plaintiff’s expert, Dr. David Systrom (“Dr. Systrom”) opines that two

 standards of care were violated in the patient care of Bianca.

                First, Dr. Systrom opines that Bianca suffered from undiagnosed

 Wernicke’s encephalopathy. ECF No. 311-4 at PageID # 3405. 2 Specifically, he

 opines that failure to administer thiamine prior to administering glucose “led to

 Wernicke’s encephalopathy, increased confusion and ultimately aspiration

 pneumonia.” Id. at PageID # 3406. “A secondary violation of a standard of care

 was failing to control nausea and vomiting . . . , check gastric residuals and protect

 the patient from aspiration pneumonia in a confused patient unable to protect her

 upper airway.” Id. According to Dr. Systrom, “[t]he development of Wernicke’s
        2
           In fact, Dr. Systrom opines that Bianca suffered from “Wernicke’s encephalopathy,
 Marchiafava disease, or both.” Id. Over the course of the litigation, however, the parties appear
 to have focused on whether Bianca developed Wernicke’s encephalopathy. Regardless, both
 Wernicke’s encephalopathy and Marchiafava disease are neurological conditions caused by
 depletion of B-vitamin reserves. See https://www.mayoclinicproceedings.org/article/S0025-
 6196(19)30255-1/fulltext; https://www.ncbi.nlm.nih.gov/books/NBK526007/. And both are
 “known to occur in malnourished alcoholics and both are prevented and/or treated by B
 vitamins.” ECF No. 311-4 at PageID # 3405.



                                                 4
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 5 of 34                      PageID #:
                                   4705



 encephalopathy, agitation and confusion, nausea and vomiting with an inability to

 protect the airway” led to Bianca’s death. Id.

 C.     Procedural History

                On December 20, 2019, Plaintiff filed her Second Amended

 Complaint (“SAC”) asserting a wrongful death lawsuit on behalf of her daughter,

 Bianca Krizek. ECF No. 190. Plaintiff names as Defendants QMC; Dr. Wendy

 W. Hsu, the Supervising Attending Physician at QMC; and Dr. Hao Chih Ho, the

 admitting doctor at QMC’s ICU (the “QMC Defendants”).3 Id. at PageID ## 1534,

 1536-37. Plaintiff also names as Defendants HRP and the resident physicians,

 Nobuhiro Ariyoshi, M.D. and Ittikorn Spanuchart, M.D. (the “HRP Defendants”).

 Id.

                Plaintiff alleges the following claims: (1) negligence against all

 Defendants, id. at PageID # 1561; (2) gross negligence for failure to adequately

 supervise against the QMC Defendants, id. at PageID # 1562; (3) negligence

 against QMC and HRP for failure to implement proper procedures and identify
        3
            Prior to filing the SAC, Plaintiff also named the coroner, Dr. Christopher Happy, M.D.
 as a Defendant. On November 22, 2019, the claims against Dr. Happy were dismissed pursuant
 to a motion to dismiss. See ECF No. 187. The SAC also named Dr. T. Scott Gallacher, the
 Chief Physician at QMC’s ICU and Dr. Matthew Dumouchel, the emergency room physician.
 On October 5, 2020, the parties entered into a stipulation for dismissal with prejudice of all
 claims against Dr. Dumouchel. ECF No. 293. And on February 3, 2021, the parties entered into
 a stipulation for dismissal with prejudice of all claims against Dr. Gallacher. ECF No. 307.




                                                 5
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 6 of 34             PageID #:
                                   4706



 proper standards of care, id.; and (4) gross negligence for wrongful death against

 all Defendants, id. at PageID #1564.

              On September 21, 2020, the court issued a Daubert order as to the

 admissibility of Dr. Systrom’s testimony. See ECF No. 289 (“Daubert Order”).

 Among other things, the court found that Dr. Systrom, an ICU physician, was

 qualified to proffer testimony as to the ICU physicians in the case—namely the

 remaining QMC Defendants and HRP Defendants.

              The court limited Dr. Systrom’s testimony to two standard of care

 opinions: (1) failure to provide thiamine prior to the administration of glucose; and

 (2) failure to protect Bianca from “aspiration pneumonia” by failing to control her

 “nausea and vomiting,” or check her “gastric residuals.” Id. at PageID ## 3005-06,

 3019, 3023-24 (Daubert Order summarizing the standard of care opinions).

              In its Daubert Order, the court also rejected an argument made by the

 QMC Defendants and HRP Defendants that Dr. Systrom’s testimony was

 inadequate because he failed to explain how each Defendant individually violated

 an applicable standard of care. Id. at PageID ## 3020-21. The court explained

 that:

              Dr. Systrom can provide evidence as to an appropriate
              standard of care, but Plaintiff will still be required at trial



                                             6
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 7 of 34          PageID #:
                                   4707



              to show that a particular Defendant violated that
              standard.

 Id. at PageID # 3020.

              On February 10, 2021, the QMC Defendants and HRP Defendants

 filed Motions for Summary Judgment. ECF No. 308 (HRP Defendants’ Motion);

 ECF No. 310 (QMC Defendants’ Motion). The Motions, in large part, reasserted

 the argument that Dr. Systrom’s standard-of-care opinions are legally insufficient

 because they failed to identify how each Defendant violated a standard of care.

 See generally ECF Nos. 308, 310. The QMC Defendants’ Motion raised additional

 arguments related to negligent supervision, vicarious liability, and damages.

             On February 23, 2021, the court denied the HRP Defendants’ Motion

 in its entirety, and the QMC Defendants’ Motion in part because their arguments

 regarding Dr. Systrom’s opinions had already been rejected in the Daubert Order.

 See ECF No. 316. The court did not address the remaining arguments raised in the

 QMC Defendants’ Motion. Id.

             On March 29, 2021, both Plaintiff and the HRP Defendants filed

 responses to the remaining aspects of QMC Defendants’ Motion for Summary

 Judgment. ECF Nos. 321, 323. On April 5, 2021, QMC Defendants filed their

 Reply. ECF No. 326. The court held a hearing on April 19, 2021. ECF No. 329.



                                          7
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 8 of 34             PageID #:
                                   4708



                           III. STANDARD OF REVIEW

              Summary judgment is proper where there is no genuine dispute as to

 any material fact and the moving party is entitled to judgment as a matter of law.

 Fed. R. Civ. P. 56(a); see also, e.g., Sandoval v. Cnty. of San Diego, 985 F.3d 657,

 665 (9th Cir. 2021). Rule 56(a) mandates summary judgment “against a party who

 fails to make a showing sufficient to establish the existence of an element essential

 to the party’s case, and on which that party will bear the burden of proof at trial.”

 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Nissan Fire & Marine

 Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000).

              “The party moving for summary judgment bears the initial burden of

 identifying those portions of the pleadings, discovery and affidavits which

 demonstrate the absence of a genuine issue of material fact.” Olivier v. Baca, 913

 F.3d 852, 857 (9th Cir. 2019) (citing Celotex, 477 U.S. at 323). Where, as here,

 the moving party does not have the ultimate burden of persuasion at trial, they bear

 both the initial burden of production and the ultimate burden of persuasion on their

 motion for summary judgment. Friedman v. Live Nation Merch., Inc., 833 F.3d

 1180, 1188 (9th Cir. 2016) (citing Nissan Fire, 210 F.3d at 1102). “‘[W]hen the

 moving party has carried its burden under Rule 56[(a)] its opponent must do more

 than simply show that there is some metaphysical doubt as to the material facts,’”


                                            8
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 9 of 34             PageID #:
                                   4709



 but must come forward with specific facts showing that there is a genuine dispute

 for trial. Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec.

 Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)). “[A]t least some

 significant probative evidence” must be produced. Hexcel Corp. v. Ineos

 Polymers, Inc., 681 F.3d 1055, 1063 (9th Cir. 2012) (internal citation and

 quotation omitted). “‘If the evidence is merely colorable, or is not significantly

 probative, summary judgment may be granted.’” United States ex rel. Kelly v.

 Serco, Inc., 846 F.3d 325, 329-30 (9th Cir. 2017) (quoting Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 249-50 (1986)); Addisu v. Fred Meyer, Inc., 198 F.3d

 1130, 1134 (9th Cir. 2000) (“A scintilla of evidence or evidence that is merely

 colorable or not significantly probative does not present a genuine issue of material

 fact.”); see also Friedman, 833 F.3d at 1185 (citing McIndoe v. Huntington Ingalls

 Inc., 817 F.3d 1170, 1173 (9th Cir. 2016)).

              For purposes of Rule 56(a), a dispute is genuine only if there is a

 sufficient evidentiary basis on which “a reasonable jury could return a verdict for

 the nonmoving party,” and a dispute of a fact is material only if it could affect the

 outcome of the suit under the governing law. Momox-Caselis v. Donohue, 987

 F.3d 835, 841 (9th Cir. 2021) (citing Anderson, 477 U.S. at 248). When

 considering the evidence on a motion for summary judgment, the court must draw


                                           9
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 10 of 34              PageID #:
                                    4710



  all reasonable inferences in the light most favorable to the nonmoving party.

  Rookaird v. BNSF Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018).

                                  IV. DISCUSSION

               The QMC Defendants move for summary judgment as to each of

  Plaintiff’s four negligence claims. In this diversity action, the court applies Hawaii

  law, the substantive law of the forum state. See Erie R.R. Co. v. Tompkins, 304

  U.S. 64 (1938).

               To prevail on a negligence claim under Hawaii law, a plaintiff must

  show by a preponderance of the evidence:

               (1) A duty, or obligation, recognized by the law,
               requiring the defendant to conform to a certain standard
               of conduct, for the protection of others [including the
               plaintiff] against unreasonable risks;
               (2) A failure on the defendant’s part to conform to the
               standard required: a breach of the duty;
               (3) A reasonably close causal connection between the
               conduct and the resulting injury [to the plaintiff][;] and
               (4) Actual loss or damage resulting to the interests of [the
               plaintiff].

  Takayama v. Kaiser Found. Hosp., 82 Haw. 486, 498-99, 923 P.2d 903, 915-16

  (1996) (quoting Knodle v. Waikiki Gateway Hotel, Inc., 69 Haw. 376, 385, 742

  P.2d 377, 383 (1987)). Applying this standard, the court considers the QMC

  Defendants’ arguments as to each of Plaintiff’s negligence claims in turn.



                                            10
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 11 of 34                PageID #:
                                    4711



  A.    Counts I and IV: Direct Negligence Claims against QMC Defendants

               The QMC Defendants first move for summary judgment as to

  Plaintiff’s direct negligence claims against them: Count I (wrongful death

  negligence against all QMC Defendants) and Count IV (gross negligence against

  all QMC Defendants). The QMC Defendants argue that they are entitled to

  summary judgment as to these claims because: (1) Dr. Systrom’s two standard-of-

  care opinions do not identify how each individual Defendant violated a standard of

  care; (2) Dr. Systrom’s opinions that violations of the standard of care led to

  Bianca’s alleged aspiration are baseless because the nurse overseeing Bianca’s care

  did not observe Bianca aspirate; and (3) “theories of liability” unrelated to Dr.

  Systrom’s two standard-of-care opinions should be dismissed. See ECF No. 310-1.

        1.     Plaintiff’s Allegations Related to Dr. Systrom’s Testimony

               To prove negligence in a medical malpractice action under Hawaii

  law, expert testimony is necessary to establish both the applicable standard of care

  and legal causation to a “reasonable medical probability.” Est. of Frey v.

  Mastroianni, 146 Haw. 540, 557, 463 P.3d 1197, 1214 (2020) (internal quotation

  and citation omitted); Kaho‘ohanohano v. Dep’t of Hum. Servs., 117 Haw. 262,

  296, 178 P.3d 538, 572 (2008) (citing Exotics Hawaii-Kona, Inc. v. E.I. Du Pont




                                            11
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 12 of 34                         PageID #:
                                    4712



  De Nemours & Co., 116 Haw. 277, 300, 172 P.3d 1021, 1044 (2007)); Craft v.

  Peebles, 78 Haw. 287, 305, 893 P.2d 138, 156 (1995).

                 Here, QMC Defendants once again raise the argument—already twice

  rejected by the court—that Dr. Systrom fails to tie his specific standard of care

  opinions to the individual Defendants. 4 ECF No. 289 at PageID # 3020. The court

  will not reconsider the same argument for a third time. See ECF No. 316. This

  argument provides no support for the QMC Defendant’s Motion for Summary

  Judgment as to Counts I and IV.

         2.      Dr. Systrom’s Opinion that Bianca Suffered from “Aspiration
                 Pneumonia”

                 Dr. Systrom opines, in part, that two standards of care were violated,

  resulting in Bianca’s confusion, “aspiration pneumonia,” and, ultimately, her

  death. ECF No. 311-4 at PageID ## 3405-06. The QMC Defendants argue that

  the negligence-based claims against them must be dismissed because there is no

  evidence that Bianca aspirated. ECF No. 310-1 at PageID ## 3343-44. In support


         4
            To be clear, the QMC Defendants do not attempt to provide any evidence that the
  individual Defendants, Dr. Ho and Dr. Hsu, did not violate one or both standards of care (i.e.,
  that other parties—not Dr. Ho or Dr. Hsu—failed to administer thiamine and failed to control for
  nausea and vomiting or check for gastric residuals). Rather, the QMC Defendants reassert the
  argument already rejected in the court’s Daubert order that, as a matter of law, the claims against
  them must be dismissed because Dr. Systrom failed to identify each individual Defendant’s
  alleged violation of care.




                                                  12
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 13 of 34             PageID #:
                                    4713



  of their position, the QMC Defendants rely solely on the testimony of a nurse who

  had been involved with Bianca’s care, and who testified that she did not observe

  Bianca aspirating. ECF No. 311-10 at PageID # 3498. This testimony, they claim,

  leaves no genuine issue of material fact that Bianca did not aspirate.

               But Plaintiff disputes this fact. Dr. Systrom testified that, based on his

  review of Bianca’s medical records and history, he believes she suffered from

  aspiration pneumonia:

               [T]he patient went down with adequate saturations and
               returned significantly hypoxemic, then documented by a
               blood gas, and then a chest x-ray showed new airspace
               disease in a gravity-dependent portion of the lung. So the
               combination of newly acquired airspace disease and
               hypoxemia in this setting in a confused patient who’s
               nauseated and vomiting and intermittently getting Zofran
               is aspiration pneumonia.

  ECF No. 323-5 at PageID # 4609. Thus, although the nurse stated that she did not

  observe Bianca aspirating, this is disputed by Dr. Systrom’s opinion (based on

  Bianca’s medical records) that she did aspirate and experience aspiration

  pneumonia. Viewing the evidence in the light most favorable to Plaintiff, there is a

  disputed issue of material fact as to whether Bianca aspirated and thus experienced

  aspiration pneumonia.




                                            13
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 14 of 34             PageID #:
                                    4714



        3.     Plaintiff’s Allegations Unrelated to Dr. Systrom’s Testimony

               The QMC Defendants identify a litany of negligent actions (or

  inactions) alleged in the SAC. They argue these “theories of liabilities” must be

  dismissed because Plaintiff has provided no expert testimony that such acts

  violated medical standards of care. Put differently, QMC Defendants assert that

  Dr. Systrom’s testimony is limited only to his two standard-of-care opinions

  relating to (1) failure to administer thiamine prior to the administration of glucose;

  and (2) failure to protect Bianca from aspiration pneumonia by preventing nausea

  and vomiting and checking for gastric residuals. Thus, they argue, the other

  alleged “theories of liability” are unsupported by expert testimony and must be

  dismissed.

               Specifically, QMC Defendants argue that the following “theories of

  liability” should be dismissed:

               (1) sepsis misdiagnosis (¶ 24),
               (2) failure to treat sepsis and other ailments (¶¶ 26-27 & 29),
               (3) failure to perform CT scan (¶¶ 28 & 36),
               (4) administering vancomycin and Flagyl (¶ 34),
               (5) discontinuation of the “banana bag” (¶ 38),
               (6) abandonment in the emergency department (¶ 42),
               (7) administrations of Fentanyl (¶¶ 48, 50-52 & 117),
               (8) administration of Ativan (¶¶ 54-55),
               (9) failing to check Bianca’s CIWA score,
               (10) leaking and replacement of IV lines (¶ 57),
               (11) administration of heparin and placement of the central venous


                                            14
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 15 of 34               PageID #:
                                    4715



               catheter (“CVC”) and obtaining related consent (¶¶ 58-73, 77-80 &
               84-88),
               (12) use of the CVC (¶ 81),
               (13) placement of the NG tube causing aspiration (¶ 90),
               (14) failure to consider non-invasive intubation and to measure
               arterial blood gas (“ABG”) prior to intubation (¶¶ 95-96, 102-105,
               108-110, 115),
               (15) administration of versed and Rocuronium relating to the
               intubation (¶¶ 97-98),
               (16) performing a CT after the intubation (¶¶ 99-100),
               (17) administration of Precedex (¶¶ 118-119),
               (18) administration of vasopressors (¶¶121-123),
               (19) administration of Propofol (¶ 124),
               (20) erroneous explanations by Dr. Gallacher (¶¶ 129-131),
               (21) administration of unnecessary tests (¶132),
               (22) organ donations, consent and the Legacy of Life (¶¶ 134-136),
               and
               (23) flawed organizational department structure and communications
               (¶¶ 139-140).

  ECF No. 310-1 at PageID ## 3341-42 (citing the SAC). The court agrees—at least

  to the extent that these allegations are construed as “theories of liability.” Plaintiff

  has offered no expert testimony in support of these “theories of liabilities.” And

  failure to proffer expert testimony establishing the applicable standard of care and

  legal causation is a death knell to medical negligence claims under Hawaii law.

  See, e.g., Est. of Frey, 146 Haw. at 557, 463 P.3d at 1214.

               But Plaintiff does not appear to argue that she should be able to

  present these allegations as theories of liability. Instead, she argues that she should

  be permitted to introduce facts related to some of these allegations in order to


                                             15
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 16 of 34                          PageID #:
                                    4716



  provide necessary context to Dr. Systrom’s standard of care opinions. See ECF

  No. 323 at PageID # 3636. Again, the court agrees. Plaintiff will not be allowed

  to proceed with these allegations as “theories of liabilities.” But this does not

  preclude Plaintiff from putting forth certain facts to provide context—so long as

  Plaintiff can tether such facts to Dr. Systrom’s opinions at trial and does not

  attempt to impermissibly introduce claims unrelated to his two standard-of-care

  opinions.5 At this stage, however, the court is not in a position to determine

  exactly which facts will or will not be permitted at trial.

                 Accordingly, the court GRANTS the QMC Defendants’ Motion for

  Summary Judgment as to the above identified allegations of deficient medical

  treatment to the extent that they are presented as “theories of liability.” But the

  court DENIES the QMC Defendants’ Motion with respect to the negligence claims

  against them based upon Dr. Systrom’s standard-of-care opinions.

  ///

  ///

         5
             At oral argument, all parties conceded as much. That is, the parties appear to agree that
  Plaintiff should not be permitted to introduce new “theories of liabilities” beyond Dr. Systrom’s
  two standard of care opinions, but may be permitted to introduce certain facts (to be determined
  later by the court) so long as she can show that these facts relate to Dr. Systrom’s opinions. The
  remaining question—which the court will not consider at this stage—is exactly which facts may
  be admissible.




                                                   16
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 17 of 34                       PageID #:
                                    4717



  B.     Count II: Gross Negligence for Failure to Adequately Supervise

                 In Count II, Plaintiffs assert a cause of action against the QMC

  Defendants for negligent supervision of HRP resident physicians, Drs. Ariyoshi

  and Spanuchart. ECF No. 190 at PageID # 1562. The QMC Defendants argue that

  this claim should be dismissed because “Hawaii has not recognized a cause of

  action against hospitals and physicians for negligent supervision of residents.”6

  ECF No. 310-1 at PageID # 3350.

                 As a preliminary matter, the 2011 Agreement establishing the

  residency program at QMC vests QMC and its physicians with a contractual

  responsibility for “providing adequate supervision of the resident(s) . . . while

  rotating at [QMC].” ECF No. 322-3 at PageID # 3546; see also Takemoto v.

  United States, 2020 WL 7698829, at *5-9 (D. Haw. Oct. 20, 2020) (applying

  Hawaii law to uphold contractual agreement delineating responsibility for U.S.

  military resident physicians on rotation at QMC). Thus, the QMC Defendants

  were generally responsible for supervising Drs. Ariyoshi and Spanuchart.

                 This contractual responsibility does not, however, answer the question

  of whether Hawaii law recognizes a claim for negligent supervision against a


         6
           The parties do not address whether different standards would apply to the hospital or the
  individual physicians and the court, accordingly, does not reach this question.



                                                 17
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 18 of 34                PageID #:
                                    4718



  hospital or supervising physicians. As the QMC Defendants correctly point out,

  the Hawaii Supreme Court has not specifically identified a duty of a hospital or

  attending physician to supervise resident physicians. But a judge in this court has

  predicted that “the Hawaii Supreme Court would recognize a cause of action

  against a hospital for the negligent supervision of physicians.” Domingo By &

  Through Domingo v. Doe, 985 F. Supp. 1241, 1247 (D. Haw. 1997), on

  reconsideration, Jan. 7, 1998. And, indeed, as explained in Domingo, “Hawaii

  courts have, in general, recognized the validity of a cause of action for negligent

  supervision,” id. (citing Abraham v. S. E. Onorato Garages, 50 Haw. 628, 633-35,

  446 P.2d 821, 825-26 (1968)), while other state courts have specifically

  “concluded that a hospital has a duty to supervise the doctors on its medical staff,”

  id. The court agrees with Domingo—a claim for negligent supervision of resident

  physicians exists in Hawaii law.

               But the scope of such a claim is not absolute. Id. (“The courts which

  have recognized this cause of action have not imposed an absolute duty upon the

  hospital to ensure the safety of its patients.”). Instead, the duty to supervise is

  imposed only where “the hospital knows or should know of the physician’s

  deficient treatment or where the physician’s negligence is obvious.” Id.; Abraham,

  50 Haw. at 634, 446 P.2d at 826 (“It is essential for liability that there be a


                                             18
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 19 of 34                       PageID #:
                                    4719



  showing by the plaintiff that the employer knew or should have known of the

  necessity and opportunity for exercising such control.”) (citing Restatement

  (Second) of Torts § 317 (1965)). This common-law rule is derived from the

  Restatement (Second) of Torts, see Dairy Rd. Partners v. Island Ins. Co., Ltd., 92

  Haw. 398, 427, 992 P.2d 93, 122 (2000), which provides that:

                The mere fact that the servants are using the master’s
                chattels dangerously or misconducting themselves upon
                the master’s premises is not enough to make the master
                liable. It is necessary to show that the master knew of the
                practices, and that he did not take the appropriate steps to
                stop them; or at least that he reasonably should have
                discovered them.

  Restatement (Second) of Torts § 317 n.1. 7

                Applying this rule, Domingo concluded that the hospital could not be

  held liable for negligently supervising a surgeon with a history of substance abuse

  issues because the plaintiffs “[did] not provide the court with any evidence which

  suggests that [the surgeon] was negligent in performing any [past] surgeries or that

  [his] substance abuse in any way affected his ability to perform these surgeries.”

  985 F. Supp. at 1248. Likewise, here, Plaintiffs have provided no evidence to

         7
           In their Opposition, the HRP Defendants assert that QMC should be held liable for
  negligent supervision because of their general duty to supervise the residents. ECF No. 321 at
  PageID ## 3526-27. But this argument misapprehends, or else wholly disregards, the test for
  negligent supervision under Hawaii law.




                                                 19
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 20 of 34                            PageID #:
                                    4720



  suggest that the residents had a history of negligence such that the QMC

  Defendants knew or should have known that the residents would likely provide

  negligent care to Bianca.8 Based on the factual record before the court, there is no

  triable issue of material fact as to QMC’s liability for negligent supervision.

                 In addition, following the Restatement, the Hawaii Supreme Court has

  repeatedly made clear that negligent supervision “may only be found where an

  employee is acting outside of the scope of his or her employment.” Pulawa v. GTE

  Hawaiian Tel., 112 Haw. 3, 18, 143 P.3d 1205, 1220 (2006) (emphasis in original)

  (quoting Dairy Rd. Partners, 92 Haw. at 427, 992 P.2d at 122 (“Inasmuch as

  negligent supervision may only be found where an employee is acting outside of

  the scope of his or her employment, the complaints in the underlying lawsuit

  cannot be said to state a claim for negligent supervision.”)).



         8
            In her Opposition, Plaintiff contends that “[w]ith respect to Drs. Ariyoshi and
  Spanuchart, each were blatantly deficient in their treatment of Bianca as reflected in the medical
  record, which deficiencies should have been immediately apparent to QMC’s supervising
  physicians.” ECF No. 323 at PageID # 3650. The only factual support Plaintiff appears to offer
  for this proposition is a citation to Bianca’s voluminous medical records. ECF No. 324 at
  PageID # 4642. This showing is inadequate. At the summary judgment stage, plaintiffs must
  link their arguments to specific evidence in the factual record. See In re Caneva, 550 F.3d 755,
  761 (9th Cir. 2008) (quoting Fed. R. Civ. P. 56(e)). Here, Plaintiff has failed to do so. And the
  court will not, like “[a] pig[] sniffing for truffles,” root through the factual record on Plaintiff’s
  behalf. Downs v. Los Angeles Unified Sch. Dist., 228 F.3d 1003, 1007 n.1 (9th Cir. 2000)
  (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.1991)); see also McMullen v. S.
  Cal. Edison, 2009 WL 10698216, at *7 (C.D. Cal. Oct. 21, 2009).



                                                    20
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 21 of 34                        PageID #:
                                    4721



                 Conduct is within an individual’s scope of employment if: “(a) it is of

  the kind he is employed to perform; (b) it occurs substantially within the

  authorized time and space limits; and (c) it is actuated, at least in part, by a purpose

  to serve the master.” Wong-Leong v. Haw. Indep. Refin., Inc., 76 Haw. 433, 438,

  879 P.2d 538, 543 (1994) (quoting Restatement (Second) of Agency § 228 (1958)).

  In contrast, conduct “is not within the scope of employment if it is different in kind

  from that authorized, far beyond the authorized time or space limits, or too little

  actuated by a purpose to serve the master.” Id. (quoting Restatement (Second) of

  Agency § 228).

                 Here, the Complaint alleges that Drs. Ariyoshi and Spanuchart were

  negligent in their provision of medical care to Bianca. This allegedly negligent

  conduct is clearly within the scope of the doctors’ employment as resident

  physicians. Indeed, the core duty of residents is to provide care to patients. See

  ECF No. 322-4 at PageID # 3555. And Plaintiff has put forth no evidence to

  suggest that the residents were in any way acting outside the scope of their

  employment in their interactions with Bianca. 9 There is no genuine issue of


         9
           To the contrary, Plaintiff appears to admit that the residents were acting within the
  scope of their employment. In Count III, Plaintiff alleges that “[t]he negligent and wrongful acts
  of Defendant QMC’s agents and employees were committed while acting within the course and
  scope of their employ and/or agency with Defendant.” ECF No. 190 at PageID ## 1563-64
                                                                                          (continued)


                                                  21
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 22 of 34                         PageID #:
                                    4722



  material fact supporting a claim for negligent supervision against the QMC

  Defendants under Hawaii law. See, e.g., Yoshikawa, 2021 WL 54363, at *13

  (finding no negligent supervision claim based on plaintiff’s allegation that a city

  building inspector incorrectly interpreted and enforced various municipal laws

  because he was acting within the scope of his employment); Vargas v. City &

  Cnty. of Honolulu, 2020 WL 3547941, at *22 (D. Haw. June 30, 2020) (allowing a

  claim against police department for negligent supervision of a police officer

  because the officer’s alleged conduct—sexually assaulting the plaintiff while on

  duty—was clearly outside the scope of his employment). QMC’s Motion for

  Summary Judgment is GRANTED as to Count II.

  C.     Count III: General Negligence Against QMC

                 In Count III, Plaintiff asserts a claim of negligence against QMC (but

  none of the individual QMC Defendants) for failing to implement proper

  procedures, recognize deviations from standards of care, and properly train and

  supervise its employees, agents, and physicians. See ECF No. 190 at

  (emphasis added). And that “[r]esidents under the control and supervision of the doctors in the
  Queens Medical Center and working on behalf of the hospital were individually negligent in the
  execution of their duties.” Id. at PageID # 1563 (emphasis added). Because Plaintiff appears to
  admit that the residents were acting within the scope of their employment when providing
  medical care to Bianca, her negligent supervision claim cannot succeed. See Yoshikawa v. City
  & Cnty. of Honolulu, 2021 WL 54363, at *13 (D. Haw. Jan. 6, 2021) (rejecting negligent
  supervision claim, in part, based on the plaintiff’s admission in the complaint that the claim was
  based on acts that an employee took within the scope of his employment).



                                                  22
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 23 of 34                      PageID #:
                                    4723



  PageID ## 1562-63.

                In their Motion, the QMC Defendants first argue for summary

  judgment as to this count because “Plaintiff has no expert opinion concerning these

  alleged negligent acts.” ECF No. 310-1 at PageID # 3352. This argument fails.

  While Hawaii law requires expert opinion as to medical standards of care, the

  QMC Defendants have not provided (nor was the court able to identify) authority

  suggesting that expert testimony is required for claims related to protocol and

  processes or to supervising and training residents. That is not to say that expert

  testimony may never be required for such claims; rather, based on the evidence

  presented for this Motion, it does not appear that expert testimony is required.10

                QMC Defendants next make a more limited argument, asserting

  that—setting aside any other individual Defendants—QMC cannot be held liable

  for the conduct of Drs. Ariyoshi and Spanuchart because they “were not employees

  or agents of QMC,” but instead were “independent contractor[s].” Id. at PageID #

  3353. Plaintiff responds that under common law principles of agency, the

  relationship between QMC and the residents is functionally that of employer and


         10
            To be clear, the court is only ruling based on the evidence presented with the instant
  Motion. From the face of the Complaint it is unclear exactly what arguments Plaintiff may make
  in advancing this claim. If, at trial, Plaintiff advances arguments that require technical
  understanding, an expert witness may be deemed necessary.



                                                23
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 24 of 34                       PageID #:
                                    4724



  employee (i.e., master and servant), meaning that QMC can be held vicariously

  liable for their conduct. ECF No. 323 at PageID ## 3650-51; see also State v.

  Hoshijo ex rel. White, 102 Haw. 307, 318, 76 P.3d 550, 561 (2003). The court

  agrees with Plaintiff.

                  For the purposes of this Motion, the QMC Defendants offer no

  support for their assertion that the resident physicians are independent contractors.

  And the legal agreements between HRP, QMC, and the University that define the

  role of resident physicians at QMC suggest otherwise. At no point do any of these

  agreements specify that residents are independent contractors. 11 Instead, they

  delineate which entities have supervisory authority and control over residents in a

  manner that reflects a traditional master and servant (employer and employee)

  relationship.

                  The 2014 Affiliation Agreement between QMC and the University

  provides that residents are neither employees nor agents of the University, but are

  instead employees of HRP. ECF No. 322-5 at PageID ## 3598-99. The


         11
            The 2014 Affiliation Agreement between QMC and the University provides that “[i]n
  the performance of the services, duties, and obligations under this Agreement, the University and
  [QMC] shall at all times act and perform as ‘independent contractors,’ each with the authority
  and responsibility to control and direct the performance and details of its services, duties, and
  obligations required under this Agreement.” ECF No. 322-5 at PageID # 3598. The Agreement
  does not, however, suggest that residents themselves operate as independent contractors.



                                                 24
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 25 of 34                 PageID #:
                                    4725



  Agreement does not explicitly define the relationship between residents and QMC,

  but it does provide that “the care of the patient [treated by a resident] is the

  responsibility of the [QMC] attending physician” and that “[QMC] has an

  obligation to provide care for the patients of all physicians on the [QMC] staff.”

  Id. at PageID # 3595. Thus, although residents may treat patients, the

  responsibility for their care rests with attending QMC physicians (and, ultimately,

  with QMC).

               Next, the employment contract between residents and HRP in effect at

  all times applicable provides that:

               HRP is not responsible for day-to-day supervision of the
               Resident’s academic and patient care (clinical) work, and
               this work will be overseen by [the University] and/or
               each Hospital (defined in this Agreement to include any
               participating sites, medical institutions, clinics or medical
               offices), to which the Resident is assigned during the
               period of this Agreement.

  ECF No. 322-6 at PageID # 3605 (emphasis added).

               Thus, as relevant here, the HRP employment contract provides that

  the parties empowered to exercise control over residents are either the University

  or QMC. And, in a 2011 Letter of Agreement, the University and QMC delineated

  that responsibility, stipulating that QMC is the party “responsible for the

  administration, education and supervision of the resident(s) while rotating at


                                             25
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 26 of 34              PageID #:
                                    4726



  [QMC].” ECF No. 322-3 at PageID # 3545; see also id. at PageID # 3546

  (providing that “[QMC]’s Training Coordinators and/or their designees will be

  responsible for providing appropriate teaching of the resident(s), along with

  providing adequate supervision of the resident(s)” while they are on rotation at

  QMC).

               Further, Drs. Ariyoshi and Spanuchart testified that QMC, through its

  physicians, did in fact exercise supervisory authority over them in this case. Dr.

  Spanuchart testified that he was “always” under the supervision of QMC

  physicians while working at the hospital. ECF No. 322-7 at PageID # 3617. And

  Dr. Ariyoshi likewise testified that QMC physicians consistently oversaw his work

  at QMC. ECF No. 322-8 at PageID # 3621.

               This evidence is sufficient to demonstrate—for the purposes of

  summary judgment—that the residents likely were not independent contractors but

  “employees” of QMC while on rotation there. The differentiating factor between

  an employee and an independent contractor is the degree of control exercised by

  the master. Locations, Inc. v. Haw. Dep’t of Lab. and Indus. Rel., 79 Haw. 208,

  211, 900 P.2d 784, 787 (1995). To determine whether an individual is an

  employee or independent contractor, courts apply a “control test,” which controls

  regardless of the individual’s formal employment status. See id. (citing Bailey’s


                                           26
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 27 of 34                 PageID #:
                                    4727



  Bakery v. Borthwick, 38 Haw. 16 (1948)); see also Nakagawa v. Apana, 52 Haw.

  379, 385, 477 P.2d 611, 615 (1970). Under the control test, an individual is an

  employee if “the person in whose behalf the work is done has the power, express

  or implied, to dictate the means and methods by which the work is to be

  accomplished.” Locations, Inc., 79 Haw. at 211, 900 P.2d at 787 (quoting

  Tomondong v. Ikezaki, 32 Haw. 373, 378 (1932)). In contrast, an individual is an

  independent contractor if they “contract with another to do a specific piece of work

  . . . and . . . executes the work . . . without being subject to the latter’s orders in

  respect of the details of the work, with absolute control thereof.” Id. (quoting

  Tomondong, 32 Haw. at 378 (1932)).

               Here, because the residents’ treatment of Bianca was subject to the

  supervision of the attending physicians, and because those physicians were

  ultimately responsible for her care, there is at least a genuine issue of material fact

  as to whether the residents lacked the degree of autonomy over their work required

  to be considered independent contractors and were instead functionally the

  employees of QMC while on rotation there. And it is well-settled under Hawaii

  law that a master can be held vicariously liable for the conduct of its employees.

  Hoshijo ex rel. White, 102 Haw. at 318, 76 P.3d at 561. The QMC Defendants’




                                              27
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 28 of 34               PageID #:
                                    4728



  argument that QMC cannot be liable for the residents’ conduct because they were

  independent contractors fails.

                 Moreover, even if the residents could be considered independent

  contractors, QMC still would not be entitled to summary judgment. Bynum v.

  Magno, 125 F. Supp. 2d 1249 (D. Haw. 2000), discussed vicarious liability of

  physicians operating as independent contractors, noting that “cases from around

  the country have held that although a hospital is generally not liable for the

  negligence of a physician who is an independent contractor, a hospital may be

  liable for a physician/independent contractor where he/she is cloaked in the

  apparent authority of the hospital, i.e., where the patient reasonably believes that

  the doctor is an agent of the hospital.” Id. at 1265. The Bynum court predicted—

  and this court agrees—that the Hawaii Supreme Court would adopt the majority

  test for apparent authority, which requires a plaintiff to affirmatively establish that

  “(1) he/she had a reasonable belief that [the] physician was [an] agent/employee of

  the hospital, (2) the belief was generated by some affirmative act of the hospital or

  physician, and (3) the patient justifiably relied on the representation of authority.”

  Id. at 1265.

                 The QMC Defendants argue that the Bynum test is subjective, as

  opposed to objective, and that Plaintiff cannot prevail because she has offered no


                                             28
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 29 of 34               PageID #:
                                    4729



  evidence of Bianca’s subjective belief that the resident physicians were agents or

  employees of QMC. The court disagrees. First, Bynum articulates a

  reasonableness standard, which suggests that the test is objective rather than

  subjective. And, second, a subjective test would frustrate the administration of

  justice by enacting a complete bar to vicarious liability claims in wrongful death

  suits. In such cases, plaintiffs are necessarily unaware of any harms until after the

  victim has passed away, making it impossible to acquire evidence as to the

  decedent’s subjective belief at the time of treatment, as would be required if the

  test was subjective. A subjective test, then, would make it untenable for plaintiffs

  in wrongful death cases to ever proceed. The court concludes that the Bynum test

  requires a plaintiff to establish each of its elements under an objective standard.

               Applying that test, the court concludes that Plaintiff has put forth

  sufficient evidence as to whether Bianca reasonably believed the residents were

  employees or agents of QMC. First, as discussed above, the residents were, in fact,

  under the direct supervision and control of the QMC attending physicians. Their

  deference to QMC attending physicians reasonably suggests that the residents were

  acting as agents of the hospital rather than independently. Moreover, although

  QMC consent forms given to Bianca disclosed that “[m]any physicians and certain

  other healthcare professionals providing medical services” were independent


                                            29
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 30 of 34                 PageID #:
                                    4730



  contractors, the forms did not specifically identify which doctors were operating as

  such. ECF No. 323-4 at PageID ## 4600-01. In fact, the forms indicated that

  groups including emergency care, radiology, medical imaging, and pathology were

  independent contractors, implying that groups not specifically identified—

  including ICU physicians, like the residents—were not independent contractors. In

  short, there is at least a triable issue of fact as to whether Bianca reasonably

  believed that the resident physicians were not employees or agents of QMC. See

  Bynum, 125 F.Supp.2d at 1266 (finding plaintiff had sufficient evidence to

  establish apparent authority between an independent contractor physician and

  QMC because the forms presented to the plaintiff bore the name of QMC, and

  because the plaintiff was unfamiliar with the doctors and had no reason to believe

  they were not agents of the hospital).

               Regardless of whether the residents were employees or independent

  contractors of QMC, there is a genuine issue of material fact as to whether the

  hospital may be held vicariously liable for their conduct. The QMC Defendants’

  Motion as to Count III is DENIED.

  ///

  ///

  ///


                                             30
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 31 of 34             PageID #:
                                    4731



  D.    Damages and Expenses

               Finally, the QMC Defendants argue that Plaintiff is not entitled to

  punitive damages or to expenses of the deceased’s last illness and burial pursuant

  to Hawaii Revised Statutes (“HRS”) § 663-3(a).

               1.       Punitive Damages

               “Punitive or exemplary damages are generally defined as those

  damages assessed in addition to compensatory damages for the purpose of

  punishing the defendant for aggravated or outrageous misconduct and to deter the

  defendant and others from similar conduct in the future.” Masaki v. Gen. Motors

  Corp., 71 Haw. 1, 6, 780 P.2d 566, 570 (1989). “In determining whether an award

  of punitive damages is appropriate, the inquiry focuses primarily upon the

  defendant’s mental state, and to a lesser degree, the nature of his conduct.” Id. at

  7, 780 P.2d at 570.

               “‘Punitive damages are not awarded for mere inadvertence, mistake,

  or errors of judgment.’” Ass’n of Apartment Owners v. Venture 15, Inc., 115 Haw.

  232, 297, 167 P.3d 225, 290 (2007) (quoting Masaki, 71 Haw. at 7, 780 P.2d at

  571) (emphasis omitted). Rather, the Hawaii Supreme Court has explained:

               In order to recover punitive damages, “the plaintiff must
               prove by clear and convincing evidence that the
               defendant has acted wantonly or oppressively or with


                                            31
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 32 of 34            PageID #:
                                    4732



               such malice as implies a spirit of mischief or criminal
               indifference to civil obligations, or where there has been
               some wilful misconduct or that entire want of care which
               would raise the presumption of a conscious indifference
               to consequences.”

  Id. (quoting Masaki, 71 Haw. at 16-17, 780 P.2d at 575) (brackets omitted).

               The standard for punitive damages appears to encompass the standard

  for gross negligence, which is the “entire want of care [raising] the presumption of

  a conscious indifference to consequences.” Mullaney v. Hilton Hotels Corp., 634

  F.Supp.2d 1130, 1154 (D. Haw. 2009); see also Pancakes of Haw., Inc. v. Pomare

  Props. Corp., 85 Haw. 286, 293, 944 P.2d 83, 90 (Haw. App. 1997) (defining

  gross negligence as “[i]ndifference to a present legal duty and utter forgetfulness of

  legal obligations so far as other persons may be affected”) (citation and quotation

  signals omitted)).

               Because the gross negligence claims against the QMC Defendants

  survive summary judgment, disputed issues of material facts necessarily remain as

  to whether Plaintiff can meet the standard for punitive damages. Accordingly, the

  court DENIES the QMC Defendants’ Motion for Summary Judgment as to

  punitive damages.

  ///

  ///


                                           32
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 33 of 34             PageID #:
                                    4733



               2.    Hawaii Revised Statutes § 663-3(a)

               The QMC Defendants also argue that Plaintiff is not entitled to

  reasonable expenses for Bianca’s last illness and burial costs pursuant to HRS

  § 663-3(a) because the statute awards such expenses to the decedent’s estate. But

  Plaintiff did not seek such relief pursuant to § 663-3(a) in her Complaint, see SAC,

  ECF No. 190 at PageID # 1565-66, and she concedes that she is not entitled to

  expenses under the statute. See ECF No. 323 at PageID # 3654. Accordingly, the

  court DENIES as moot QMC Defendants’ Motion for Summary Judgment as to

  damages under HRS § 663-3(a).

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///


                                           33
Case 1:18-cv-00293-JMS-WRP Document 330 Filed 05/25/21 Page 34 of 34                  PageID #:
                                    4734



                                    V. CONCLUSION

               For the foregoing reasons, the court GRANTS in part and DENIES in

  part QMC Defendants’ Motion for Summary Judgment, ECF No. 310.

               The court GRANTS QMC Defendants’ Motion for Summary

  Judgment as to the allegations unrelated to Dr. Systrom’s two standard-of-care

  opinions. The court otherwise DENIES QMC Defendants’ Motion for Summary

  Judgment.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, May 25, 2021.

                                                         /s/ J. Michael Seabright
                                                        J. Michael Seabright
                                                        Chief United States District Judge




  Krizek v. Queens Med. Ctr., et al., Civ. No. 18-00293 JMS-WRP, Order Granting in Part and
  Denying in Part Defendants The Queen’s Medical Center, Wendy W. Hsu, M.D., and Hao Chih
  Ho M.D.’s Motion for Summary Judgment, ECF No. 310.



                                              34
